PER CURIAM.
Epitomized Opinion
First Publication of this Opinion
Krukemeier brought an action to recover insurance from the Cleveland Firemen’s Life Insurance Comjpany aniounting to about $4,000 that she held on the life of her son, John Krukemeier. The plaintiff elaimied this insurance covered the life of the deceased while he was in the employ of the fire department. The evidence disclosed that the deceased had resigned a week previous to his death, but the plaintiff claimed that the deceased was insane or mentally unsound at the time he resigned. It also showed that the deceased had told various other persons" that he was going to resign and his attending physician testified that there were no external manifestations of insanity. The trial court directed a verdict, whereupon plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held.
1. Taking the evidence altogether, there was no evidence that showed any mental incapacity which would prevent the deceased resigning the benefits of the contract, and therefore the court was right in directing the verdict.